DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the amendments filed on June 27, 2022. Claims 19 is amended; and claims 19-36 are pending and examined below.


Claim Objections
 	Claim 1 is objected to because of the following informalities:  claim 1 listed as “New” should be listed as “Currently Amended” (line 1).  Appropriate correction is required.

	Claim 1 is objected to because of the following informalities:  claim 1 recites “electrodes can configured” should instead be -- electrodes can be configured -- (line 17). Appropriate correction is required.




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 19-26, 28-32 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U.S. 2015/0185848) in view of Beecher et al. (U.S. 2013/0106765).
With regard to claim 19, Levesque teaches an interaction element for receiving touch or gesture inputs or providing tactile feedback outputs ([abstract] a system includes a touch control panel configured to receive an input from a user; [0042] an electro-tactile actuator, and/or another type of actuator that 
provides a physical feedback such as vibrotactile feedback), comprising:
     at least one touch surface element, the touch surface element (Fig. 3; [0050] FIG. 3 illustrates an embodiment of the system 100 of FIG. 1 in the form of a touch control panel 300 that provides a haptic effect to a user of the system 100 at the surface 310 of the touch control panel 300) comprising:
 	at least one input area element (Fig. 1, input/output devices 130; Fig. 9, a first portion 912 and a second portion 914; [0039] input devices that receive input from a user of the system 100; [0047] The sensor module 112 is configured to receive an input signal from the sensor 154 that is generated when the sensor 154 detects an input from a user of the system 100) at least adapted to receive touch or gesture inputs issued by at least one finger (Fig. 3, finger F; [0050] The haptic effect may provide the feedback with electrostatic interactions, either to generate a force on an object, like a finger F of the user's hand at the surface 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger F) when interacting with at least one part of at least one surface of the input area element or the touch surface element ([0040] a touch sensitive screen comprising at least one sensor 154 superimposed thereon to receive inputs from a user's finger or stylus controlled by the user; [0055] The touch control panel 300 may also rely on principles other than capacitive coupling to generate the haptic effect.  For example, in an embodiment, an ultrasonic vibration device 336 may be used to generate ultrasonic friction effects that may be felt by the user's finger F at the surface 310); and 
 	at least one output area element (Fig. 1, input/output devices 130; [abstract] a haptic output device in signal communication with the controller and configured to simulate an input button of the touch control panel by outputting a friction effect to the user as the user provides the input; [0039] output devices that output information to the user of the system 100; [0040] In some embodiments, the touch screen device 150 may include at least one output device and at least one input device; [0041] In various embodiments, the haptic output device 160 is configured to provide haptic feedback to the user of the system 100 while the user is in contact with a least a portion of the system 100) at least adapted to provide a tactile feedback output to the finger ([0050] The haptic effect may be outputted to provide feedback to a user or object, such as a stylus, in sliding interaction with the surface 310.  The haptic effect may provide the feedback with electrostatic interactions, either to generate a force on an object, like a finger F of the user's hand at the surface 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger F) when interacting with at least one part of at least one surface of the output area element or the touch surface element ([0048] The determination module 114 may be programmed with a library of predetermined gestures and touch locations on the touch screen device 150 so that when the user touches a particular location on the touch screen device 150 or provides a gesture to the touch screen device 150, the determination module 114 may determine a corresponding output; [0049] the touch screen device 150 includes a display surface, which may be rigid and configured to modulate its friction properties through, including but not limited to, electrostatic friction and ultra-sonic surface vibration, generated by a haptic output device 160, to give the user a feeling of surface relief (e.g., hills and valleys) when running a finger or stylus across the surface of the system 100; [0050] The haptic effect may be outputted to provide feedback to a user or object, such as a stylus, in sliding interaction with the surface 310); 
     wherein the input area element and the output area element are formed as one (Fig. 3, finger F), and at least one or all input area elements are configured to, using a touch controller, interchangeably provide a tactile feedback to the finger when interacting with at least one part of at least one surface of the input area element or the touch surface element ([0050] FIG. 3 illustrates an embodiment of the system 100 of FIG. 1 in the form of a touch control panel 300 that provides a haptic effect to a user of the system 100 at the surface 310 of the touch control panel 300.  The haptic effect may be outputted to provide feedback to a user or object, such as a stylus, in sliding interaction with the surface 310.  The haptic effect may provide the feedback with electrostatic interactions, either to generate a force on an object, like a finger F of the user's hand at the surface 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger F; [0051] The object may be the user's finger F, or any other part of the user's body that can sense a haptic effect.  The object may also be a stylus or some other device whose presence can be sensed by the sensor 154 described above; [0060] the sensor may calculate a value representing the simulated coefficient of friction based on an acceleration of a user's finger F on the surface 310 and on the pressure that the surface 310 receives from the user's finger F), by interchanging use of a first electrode as a second electrode ([0054] The electrostatic device 340 in this embodiment has at least a conducting layer 342 having at least one electrode, and an insulating layer 344…the insulating layer 344 may include one or more electrodes that can pass current to objects that touch the electrodes as the objects move across the insulating layer 344; [0075] an electrode at the contact surface in order to apply the electric field, and a dielectric layer that isolates the user's finger electrically; [0081] the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400; [0082] FIG. 15 illustrates an embodiment of a touch control panel 1500 in which electrodes of an electrostatic friction layer 1510 cover only certain areas of the touch control panel 1500, but are driven by different signals and therefore produce independent haptic feedback.  This would enable the use of different textures on different buttons 1520, 1530 without the need for sensing a touch by the user) providing dynamic borderlines ([0058] For example, the simulated surface feature may be a spatial pattern, edge or border, or any other tactile sensation, whether natural or artificial, at the surface 310. The spatial pattern may include a grid of straight lines, a grid of concentric circles, a grid of points, a grid of tiles, any combination thereof, or any other spatial pattern that conveys information relevant to the augmented control button). However, Levesque does not specifically teach:
- 	wherein the interaction element comprises a segment electrode, where input and output areas can be interchangeably controlled by the touch controller, and wherein each of the segmented electrodes can configured for use as both the first electrode and the second electrode dependent on a configuration of the interaction element
Beecher teaches an apparatus with a first state or a second state for an electrode configured for detection of touch input and haptic feedback in the second state [abstract]. Beecher also teaches wherein the interaction element comprises a segment electrode ([0076] the electrotactile layer may be divided into a plurality of individually controllable segments), where input and output areas can be interchangeably controlled by the touch controller (Figs. 1a-5c; Figs. 7a-9b; Figs. 13a-13b; [abstract] the electrode is configured for use in the detection of touch input; [0007] capacitive touch sensor; [0016] provide the second state in response to a touch input being detected to provide haptic feedback associated with the touch input. The apparatus may be configured to repeatedly switch between providing the first state and providing the second state during a period when touch input is required to be detected), and wherein each of the segmented electrodes can configured for use as both the first electrode and the second electrode dependent on a configuration of the interaction element ([0016]-[0018] the apparatus may be configured to switch between providing the first state and providing the second state using one or more switches. In the first state, the one or more switches may connect the electrode to a sensor module. In the second state, he one or more switches connect the electrode to an electrotactile module…the apparatus may be configured to provide a first state or a second state for a plurality of electrodes. In the first state, the electrodes may be configured for use in the detection of touch input. In the second state, the electrodes may be configured for use in the provision of haptic feedback. The apparatus may be configured to provide the state for one or more electrodes independently of the other electrodes). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the touch control panel configured to receive an input from a user as taught by Levesque, to have the segmented electrodes as taught by Beecher, to have achieved a system and method for the simulated coefficient of friction based on an acceleration of a user's finger on the surface.

With regard to claim 20, the limitations are addressed above and Levesque teaches wherein the interaction element comprises a first plurality of input area elements and a second plurality of output area elements (Fig. 3, finger F; [0064] When an object is detected to be touching a first region 512 of the surface 510, a periodic haptic effect based on a first haptic drive signal 513 may be generated.  When the object is detected to be touching a second region 514 of the surface 510, a frequency of the periodic haptic effect may be increased by a discrete amount; [0068] FIG. 9A illustrates a toggle button 900 or an equivalent pair of buttons 902, 904 that may be converted to an augmented toggle switch 910, illustrated in FIG. 9B, that may be activated by flicking the surface in different directions, e.g., upward or downward, to toggle to one state or the other, represented by a first portion 912 and a second portion 914), wherein at least two neighboring input area elements or all of each two neighboring input area elements are at least in certain areas or at least partly separated by each other by at least one of the second plurality of output area elements (Fig. 9, a first portion 912 and a second portion 914; [0068] FIG. 9A illustrates a toggle button 900 or an equivalent pair of buttons 902, 904 that may be converted to an augmented toggle switch 910, illustrated in FIG. 9B, that may be activated by flicking the surface in different directions, e.g., upward or downward, to toggle to one state or the other, represented by a first portion 912 and a second portion 914 in the illustrated embodiment.  The augmented toggle switch 910 may be provided with transition effects and different textures in the first portion 912 and the second portion 914).

With regard to claim 21, the limitations are addressed above and Levesque teaches wherein the input area element, comprises one or more of: 
 	at least one first surface layer element or the first surface layer element comprises or represents at least one insulator layer; 
 	at least one first electrode ([0054] The electrostatic device 340 in this embodiment has at least a conducting layer 342 having at least one electrode; [0081] the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400); and 
 	at least one first substrate element which comprises at least one glass substrate, 
 	wherein the first electrode is arranged directly or indirectly below the first surface layer element or the first substrate element is arranged directly or indirectly below the first electrode element ([0075] First, electrostatic friction (ESF) uses a time-varying electric field to increase a surface's coefficient of friction, as described above. This technology uses an electrode at the contact surface in order to apply the electric field; [0081] FIG. 14 illustrates an embodiment of a touch control panel 1400 in which an electrostatic friction layer 1410 only covers certain locations of the touch control panel 1400 that need to produce programmable haptic feedback. For example, the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400), and 
 	the respective elements are sandwich-like arranged with the first electrode being arranged at least in certain areas or at least partly between the first surface layer element and the first substrate element (Fig. 9B; Fig. 11C; Figs. 13-18, plurality of controls in a control panel), the first electrode is arranged directly or indirectly below the first surface layer element or the first substrate element is arranged directly or indirectly below the first electrode element (Fig. 9B; Fig. 11C; Figs. 13-18, plurality of controls in a control panel; [0081] the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400).

With regard to claim 22, the limitations are addressed above and Levesque teaches wherein the output area element comprises one or more of:
 	at least one second surface layer element or the second surface layer element comprises or represents at least one insulator layer;
 	at least one second electrode ([0054] The electrostatic device 340 in this embodiment has at least a conducting layer 342 having at least one electrode…the insulating layer 344 may include one or more electrodes that can pass current to objects that touch the electrodes as the objects move across the insulating layer 344); and
 	at least one second substrate element which comprises at least one glass substrate, 
 	wherein the second electrode is arranged directly or indirectly below the second surface layer element or the second substrate element is arranged directly or indirectly below the second electrode element ([0075] First, electrostatic friction (ESF) uses a time-varying electric field to increase a surface's coefficient of friction, as described above. This technology uses an electrode at the contact surface in order to apply the electric field; [0081] FIG. 14 illustrates an embodiment of a touch control panel 1400 in which an electrostatic friction layer 1410 only covers certain locations of the touch control panel 1400 that need to produce programmable haptic feedback. For example, the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400), and 
 	the respective elements are sandwich-like arranged, with the second electrode being arranged at least in certain areas or at least partly between the second surface layer element and the second substrate element (Fig. 9B; Fig. 11C; Figs. 13-18, plurality of controls in a control panel; [0081] the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400).

With regard to claim 23, the limitations are addressed above and Levesque teaches wherein the tactile feedback 
 	represents a haptic pattern dependent on the gesture or touch input ([0048] the user may touch a certain location of the touch screen 150 or provide a particular gesture to the touch screen device 150 that indicates that a certain function is to be performed by the system 100.  The determination module 114 may be programmed with a library of predetermined gestures and touch locations on the touch screen device 150 so that when the user touches a particular location on the touch screen device 150 or provides a gesture to the touch screen device 150, the determination module 114 may determine a corresponding output.  In addition, the determination module 114 may also output a signal to the haptic output device control module 116 so that a haptic effect in accordance with embodiments of the invention described below may be provided to the user; [0054] A haptic effect may be generated by passing an electrical current from the conducting layer 342 to the object at or near the surface 310.  In an embodiment, the insulating layer 344 may include one or more electrodes that can pass current to objects that touch the electrodes as the objects move across the insulating layer 344; [0077] In other embodiments, a touch sensor using pressure or capacitance, as described above, may be able to detect the location of the touch input more precisely, which may enable the use of spatial rendering algorithms); or
 	comprises increasing the surface friction of at least one portion of at least one surface of the output area element or of the second surface layer element when applying a voltage to at least one part of the output area element or to the second electrode.

With regard to claim 24, the limitations are addressed above and Levesque teaches wherein the output area element comprises at least one ultrasonic actuator ([0052] The touch control panel 300 may provide haptic effects at the surface 310 through one or more haptic output devices in the form of actuators 330, 332, 334, an electrostatic device 340, or through combinations thereof. The actuators 330, 332, and 334 are configured to generate mechanical motion that may translate into a haptic effect at the surface 310.  The actuators 330, 332, 334 may be implemented as piezoelectric actuators, voice coils, magnetic actuators such as solenoids, pneumatic actuators, ultrasonic energy actuators, an eccentric mass actuator, an electroactive polymer actuator, a shape memory alloy, or some other type of actuator, as described above; [0055] The ultrasonic vibration device 336 may be connected to the surface 310 or create part of the surface 310 and may include a plurality of piezoelectric actuators that are configured to generate ultrasonic vibrations; [0075] To generate the ultrasonic vibrations, piezoelectric actuators may be connected to or create a portion of the contact surface), especially a plurality of ultrasonic actuators, coupled to or in operative connection to the second substrate element ([0052] The touch control panel 300 may provide haptic effects at the surface 310 through one or more haptic output devices in the form of actuators 330, 332, 334, an electrostatic device 340, or through combinations thereof. The actuators 330, 332, and 334 are configured to generate mechanical motion that may translate into a haptic effect at the surface 310.  The actuators 330, 332, 334 may be implemented as piezoelectric actuators, voice coils, magnetic actuators such as solenoids, pneumatic actuators, ultrasonic energy actuators, an eccentric mass actuator, an electroactive polymer actuator, a shape memory alloy, or some other type of actuator, as described above; [0055] The ultrasonic vibration device 336 may be connected to the surface 310 or create part of the surface 310 and may include a plurality of piezoelectric actuators that are configured to generate ultrasonic vibrations; [0075] To generate the ultrasonic vibrations, piezoelectric actuators may be connected to or create a portion of the contact surface), the second electrode or the second surface layer element for building an air bearing layer adjacent to at least one portion of at least one surface of the output area element of the second substrate element or second surface layer element, when the one or more ultrasonic actuator is activated (Fig. 9B; Fig. 11C; Figs. 13-18, plurality of controls in a control panel; [0081] the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400).

With regard to claim 25, the limitations are addressed above and Levesque teaches wherein the first or second surface layer element comprises at least one conductor or a plurality of conductors for capacitive coupling ([0054] The electrostatic device 340 in this embodiment has at least a conducting layer 342 having at least one electrode, and an insulating layer 344.  The conducting layer 342 may include any semiconductor or other conductive material, such as copper, aluminum, gold, or silver.  The insulating layer 344 may be glass, plastic, polymer, or any other insulating material.  In an embodiment, the sensor 154 described above may be provided in the conducting layer 342 or the insulating layer 344), the at least one conductor being arranged at least in sections or at least partly (a) within the second surface layer element ([0054] In an embodiment, the electrostatic device 340 may not have an insulating layer, so that an object can directly touch the conducting layer 342.  A haptic effect may be generated by passing an electrical current from the conducting layer 342 to the object at or near the surface 310.  In an embodiment, the insulating layer 344 may include one or more electrodes that can pass current to objects that touch the electrodes as the objects move across the insulating layer 344), (b) parallel to at least one surface, a top surface, or a bottom surface of the second surface layer element, or (c) parallel to each other.

With regard to claim 26, the limitations are addressed above and Levesque teaches wherein 
 	at least some of the first or second surface layer elements, or all of the first or second surface layer elements, are formed as one common surface layer element, 
 	at least some of the first or second substrate elements, or all of the first or second substrate elements, are formed as one common substrate element, or
 	at least some of the first or second electrodes, or all of the first or second electrodes, are formed as one common electrode or as at least one segmented electrode ([0054] The electrostatic device 340 in this embodiment has at least a conducting layer 342 having at least one electrode, and an insulating layer 344.  The conducting layer 342 may include any semiconductor or other conductive material, such as copper, aluminum, gold, or silver…the insulating layer 344 may include one or more electrodes that can pass current to objects that touch the electrodes as the objects move across the insulating layer 344; [0081] he electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400.  A similar effect may be obtained by varying the thickness of the insulation layer 344 described above to break the electrostatic friction effect at certain locations.  In both cases, sensing a touch may not be needed, because textures would be naturally limited to the controls and buttons 1420 where the electrostatic friction layer 1410 is active).

With regard to claim 28, the limitations are addressed above and Levesque teaches wherein at least one or all output area elements are configured (Fig. 1, input/output devices 130; [abstract] a haptic output device in signal communication with the controller and configured to simulate an input button of the touch control panel by outputting a friction effect to the user as the user provides the input; [0039] output devices that output information to the user of the system 100; [0040] In some embodiments, the touch screen device 150 may include at least one output device and at least one input device; [0041] In various embodiments, the haptic output device 160 is configured to provide haptic feedback to the user of the system 100 while the user is in contact with a least a portion of the system 100), using at least one touch controller (Fig. 1, touch screen device; Fig. 3, finger F; [abstract] system includes a touch control panel configured to receive an input from a user, a controller in signal communication with the touch control panel and 
configured to control at least one operational setting of a powered apparatus), to interchangeably or simultaneously be adapted to receive touch or gesture events issued by at least one finger when interacting with at least one part of at least one surface of the output area element or the touch surface element (Fig. 3, finger F; [0050] FIG. 3 illustrates an embodiment of the system 100 of FIG. 1 in the form of a touch control panel 300 that provides a haptic effect to a user of the system 100 at the surface 310 of the touch control panel 300.  The haptic effect may be outputted to provide feedback to a user or object, such as a stylus, in sliding interaction with the surface 310.  The haptic effect may provide the feedback with electrostatic interactions, either to generate a force on an object, like a finger F of the user's hand at the surface 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger F) by interchanging use of the second electrode as the first electrode ([0054] The electrostatic device 340 in this embodiment has at least a conducting layer 342 having at least one electrode, and an insulating layer 344…the insulating layer 344 may include one or more electrodes that can pass current to objects that touch the electrodes as the objects move across the insulating layer 344; [0081] the electrode of the electrostatic friction layer may be present only at the location of buttons and controls 1420 of the touch control panel 1400).

With regard to claim 29, the limitations are addressed above and Levesque teaches wherein the interaction element further comprises at least one light guide for illuminating through the input area element or output area element from beneath ([0034] FIG. 21 schematically illustrates an embodiment of the invention implemented in a dimmer switch for a light fixture; [0089] FIG. 21 illustrates an augmented dimmer 2100 for a light fixture that is configured to indicate different levels of light with friction feedback, in accordance with embodiments of the invention described above.  For example, a plurality of detents 2110 may be provided to the surface of the dimmer 2100 to indicate low, medium and high levels of lighting), the light guide being arranged or extending at least in sections or in certain areas directly or indirectly below, parallel to the first or second electrode, below, or parallel to the first or second substrate element ([0054] the insulating layer 344 may include one or more electrodes that can pass current to objects that touch the electrodes as the objects move across the insulating layer 344; [0082] FIG. 15 illustrates an embodiment of a touch control panel 1500 in which electrodes of an electrostatic friction layer 1510 cover only certain areas of the touch control panel 1500, but are driven by different signals and therefore produce independent haptic feedback.  This would enable the use of different textures on different buttons 1520, 1530 without the need for sensing a touch by the user; [0089] FIG. 21 illustrates an augmented dimmer 2100 for a light fixture that is configured to indicate different levels of light with friction feedback, in accordance with embodiments of the invention described above.  For example, a plurality of detents 2110 may be provided to the surface of the dimmer 2100 to indicate low, medium and high levels of lighting).

With regard to claim 30, the limitations are addressed above and Levesque teaches wherein the interaction element further comprises 
 	at least one light source adapted for coupling light into a light guide,
 	at least one printed wire board, the light source or at least one element of the group comprising first/second surface layer element, first/second electrode and first/second substrate element being mounted at least partly on the printed wire board, or 
 	at least one tactile feedback device for generating a tactile feedback to the user interacting with the interaction element ([0025] FIGS. 12A and 12B schematically illustrate a conversion of arrow buttons of a touch control panel to a joystick-like control with gestural feedback; [0028] FIG. 15 schematically illustrates a touch control panel that is partially covered with an electrostatic friction layer with certain areas providing independent haptic feedback; [0041] In various embodiments, the haptic output device 160 is configured to provide haptic feedback to the user of the system 100 while the user is in contact with a least a portion of the system 100.  For example, the haptic output device 160 may provide haptic feedback to the touch screen device 150 itself to impose a haptic effect when the user is in contact with the touch screen device 150 and/or to another part of the system 100, such as a housing containing at least the input/output devices 130; [0050] The haptic effect may be outputted to provide feedback to a user or object, such as a stylus, in sliding interaction with the surface 310.  The haptic effect may provide the feedback with electrostatic interactions, either to generate a force on an object, like a finger F of the user's hand at the surface 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger F).

With regard to claim 31, the limitations are addressed above and Levesque teaches wherein the interaction element or the touch surface element is designed as a free form element ([0058] In an embodiment, the haptic effect may be generated to simulate a feature, such as a surface feature.  For example, the simulated surface feature may be a spatial pattern, edge or border, or any other tactile sensation, whether natural or artificial, at the surface 310.  The spatial pattern may include a grid of straight lines, a grid of concentric circles, a grid of points, a grid of tiles, any combination thereof, or any other spatial pattern that conveys information relevant to the augmented control button).

With regard to claim 32, the limitations are addressed above and Levesque teaches wherein the interaction element has at least in certain areas a curved surface ([0058] the simulated surface feature may be a spatial pattern, edge or border, or any other tactile sensation, whether natural or artificial, at the surface 310.  The spatial pattern may include a grid of straight lines, a grid of concentric circles, a grid of points, a grid of tiles, any combination thereof, or any other spatial pattern that conveys information relevant to the augmented control button) or at least one first area extending in at least one first plane and at least one second area extending in at least one second plane.

With regard to claim 34, the limitations are addressed above and Levesque teaches wherein the input area element is designed so that a touch state can be detected and so that at least a finger-on state is distinguished from a finger-push state ([0040] the touch screen device 150 may include a visual display 152 configured to display, for example, images and a touch sensitive screen comprising at least one sensor 154 superimposed thereon to receive inputs from a user's finger or stylus controlled by the user; [0050] The haptic effect may provide the feedback with electrostatic interactions, either to generate a force on an object, like a finger F of the user's hand at the surface 310, or to send an electric signal to an object that can perceive the signal, like a nerve of the finger F; [0051] The object may be the user's finger F, or any other part of the user's body that can sense a haptic effect; [0057] the conducting layer 342 can be applied with an AC voltage signal that couples with conductive parts of a user's finger F. As the user moves his or her finger F on the surface 310, the user may sense a texture of prickliness, graininess, bumpiness, roughness, stickiness, or some other texture; [0071] FIG. 12A illustrates a group of arrow buttons 1200 that may be converted to an augmented joystick-like control 1210 that can be pushed or dragged in different directions by a gesture represented by an arrow in FIG. 12B), using at least one of:
 	evaluation of the capacitive change value of the input area element selected by a user during interaction of the user’s finger and said input area element ([0040] a touch sensitive screen comprising at least one sensor 154 superimposed thereon to receive inputs from a user's finger or stylus controlled by the user; [0051] The user interfaces with the system 100 through the surface 310 that is configured to sense an object that is touching the surface 310.  The object may be the user's finger F, or any other part of the user's body that can sense a haptic effect; [0057] The capacitive coupling may also generate the haptic effect by stimulating parts of the object near or touching the surface 310, such as mechanoreceptors in the skin of a user's finger F, or components in a stylus that can respond to the coupling; [0072] As a user slides a finger against the surface, he/she may feel a smooth surface, then a bump indicating the edge of a button, and finally a rough texture indicating the surface of the button; [0076] a touch sensor may be able to detect that the user's finger is in contact with an area of the touch panel, such as a button.  In this case, friction textures may once again be limited to temporal patterns but may be turned off outside of button locations, or varied depending on the button touched), or 
 	evaluation of the capacitive change value of input area elements adjacent or neighboring to the selected input area element during interaction of the user’s finger and the selected input area element and the input area elements adjacent or neighboring to said input area element. 

With regard to claim 35, the limitations are addressed above and Levesque teaches a control element for controlling operation of at least one function of at least one device (Fig. 1; [0039] the system 100 includes a processor 110, a memory device 120, and input/output devices 130, which are interconnected via a bus 140.  In an embodiment, the input/output devices 130 may include a touch screen device 150, a haptic output device 160 and/or other input devices that receive input from a user of the system 100 and output devices that output information to the user of the system 100), comprising at least one or more, different interaction elements of claim 19 ([abstract] a system includes a touch control panel configured to receive an input from a user).

With regard to claim 36, the limitations are addressed above and Levesque teaches a motor vehicle (Fig. 20, vehicle 2000; [0003] touch panels are also sufficiently thin to be installed on surfaces without creating holes, which may be a design consideration in some applications, such as an interior of a vehicle; [0074] In an embodiment, the feel of a control may be modified based on user preferences, for example to feel like plastic versus wood.  A driver of a vehicle, for example, may change the feel of a capacitive button to match his/her leather seats instead of feeling metallic; [0088] FIG. 20 illustrates an interior of a vehicle 2000 that includes a friction-augmented touch control panel 2010 configured to provide friction feedback applied to the capacitive buttons of the touch control panel 2010; [claim 12] wherein the powered apparatus is located in a vehicle), comprising: 
 	at least one or more different interaction elements of claim 19 (Fig. 20, vehicle 2000); and 
 	at least one or more different control element for controlling operation of the one or more different interaction elements (Fig. 20, vehicle 2000; [0003] touch panels are also sufficiently thin to be installed on surfaces without creating holes, which may be a design consideration in some applications, such as an interior of a vehicle; [0074] In an embodiment, the feel of a control may be modified based on user preferences, for example to feel like plastic versus wood.  A driver of a vehicle, for example, may change the feel of a capacitive button to match his/her leather seats instead of feeling metallic; [0088] FIG. 20 illustrates an interior of a vehicle 2000 that includes a friction-augmented touch control panel 2010 configured to provide friction feedback applied to the capacitive buttons of the touch control panel 2010; [claim 12] wherein the powered apparatus is located in a vehicle). 





	Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U.S. 2015/0185848) in view of Beecher et al. (U.S. 2013/0106765).and further in view of Ely et al. (U.S. 2022/0043397) .
With regard to claim 27, the limitations are addressed above and Levesque teaches wherein the output area element or the second surface layer element, comprises or represents at least one edge ([0017] FIG. 4 schematically illustrates the system of FIG. 3 simulating an edge on the surface, in accordance with an embodiment of the invention; [0058] In an embodiment, the haptic effect may be generated to simulate a feature, such as a surface feature.  For example, the simulated surface feature may be a spatial pattern, edge or border, or any other tactile sensation, whether natural or artificial, at the surface 310), at least one bump, at least one protrusion, at least one recess, or at least one detent. However, Levesque does not specifically teach:
- 	wherein the output area element, the second surface layer element, is configured to be manufactured using at least one of a printing process, an injection molding process, a heat forming process, or a grinding process
Ely teaches an electronic device such as an electronic watch or another type of wearable electronic device [abstract]. Ely also teaches wherein the output area element, the second surface layer element, is configured to be manufactured using at least one of a printing process, an injection molding process ([0055] the attachment mechanism 312 is not a separate material or component, and the conductive cap 214 and the shaft 202 are mechanically and/or electrically coupled directly, for example using a press fit or molding process), a heat forming process ([0049] the component 220 may include one or more adhesives (e.g., liquid glue, heat-activated film, pressure-sensitive adhesive) or other substances (e.g., oil) for forming a barrier to exclude contaminants; [0057] the shaft 202 may act as a heat sink to cool the soldier to avoid damage to the crown body 216; [0098] the sensor(s) 1025 may include a heat sensor), or a grinding process. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the touch control panel configured to receive an input from a user as taught by Levesque and the segmented electrodes as taught by Beecher, to have an electronic device having a heat-activated film and molding process taught by Ely, to have achieved a system and method for the simulated coefficient of friction based on an acceleration of a user's finger on the surface.





 	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque et al. (U.S. 2015/0185848) in view of Beecher et al. (U.S. 2013/0106765).and further in view of Kim et al. (U.S. 2010/0053861).
With regard to claim 33, the limitations are addressed above. However, Levesque does not specifically teach: 
- 	wherein the second plane is angled with respect to the first plane at an angle of between 115° an 155°
Kim teaches a mobile terminal capable of outputting light associated with a unit for inputting a command [abstract]. Kim also teaches wherein the second plane is angled with respect to the first plane at an angle of between 115° an 155° ([0091] In this configuration, the sensor 133' may be transparent to allow light emitted by element 155’ to pass therethrough. Alternatively, the sensor 133' and element 155 may be placed vertically shifted or placed adjacent to each other on the same horizontal plane such that both the sensor 133' and the element 155 utilize the light guide 103a). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Levesque and the segmented electrodes as taught by Beecher, to have the plane at an angle between 115 and 155 as taught by Kim, to have achieved a system and method for the simulated coefficient of friction based on an acceleration of a user's finger on the surface.


Response to Arguments
 	Applicant’s arguments with respect to the  claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Beecher reference teaches an apparatus providing a first state or a second state for an electrode, wherein in the first state the electrode is configured for touch input and in the second state the electrode is configured for use in haptic feedback. Beecher also teaches the apparatus provides the first state and the second state for a plurality of electrodes and switching between the two when a touch input is detected and when a period of when the haptic feedback is required.



Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171